Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 18-60977-CIV-DIMITROULEAS

  ROXANA UMANA,

         Plaintiff,

  v.

  CITIGROUP, INC.,

         Defendant.
                                               /

                ORDER GRANTING MOTION TO COMPEL ARBITRATION

         THIS CAUSE is before the Court upon Defendant Citibank, N.A.’s (“Citibank”) Motion

  to Compel Arbitration [DE 8] (the “Motion”). The Court has carefully considered the Motion,

  Plaintiff’s Opposition [DE 13], Defendant’s Reply [DE 16], and the record in this case, and is

  otherwise advised in the premises. For the reasons stated herein, the Court will grant the Motion

  to compel arbitration.

  I.     BACKGROUND

         On April 30, 2018, Plaintiff commenced this action against Defendant for violation of the

  Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et. seq., and the Florida

  Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55, et. seq. [DE 1]. Plaintiff

  alleges that Defendant violated the TCPA and FCCPA by making telephone calls to Plaintiff in

  relation to a debt Plaintiff owes to Defendant Citibank.

         Plaintiff’s claims relate to a debt consisting of three credit card accounts owned by

  Citibank (the “Accounts”). The Accounts are governed by credit card agreements (the “Card

  Agreements”) containing written terms and conditions, which include (among other things) a

  choice of law provision and arbitration provision (the “Arbitration Agreements”). Citibank
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 2 of 7



  provided the Card Agreements to Plaintiff. (See Booth Decl. [DE 8-1] ¶¶ 6, 9; Grayot Decl. [DE

  8-2] ¶ 6.)

          The Arbitration Agreements state, in pertinent part, that “disputes may be resolved by

  binding arbitration” and that “if arbitration is chosen by any party, neither you nor [Citibank]

  will have the right to litigate that Claim in court or have a jury trial on that Claim.” (Grayot Decl.

  [DE 8-2], Ex. 1 at 16; Booth Decl. [DE 8-1], Ex. 1 at 15 & Ex. 3 at 13.) The Arbitration

  Agreements explain that “[e]xcept as stated below [in the agreement], all Claims are subject to

  arbitration, no matter what legal theory they’re based on or what remedy (damages, or injunctive

  or relief) they seek, including Claims based on contract, tort (including intentional tort), fraud,

  agency, your or our negligence, statutory or regulatory provisions, or any other sources of law . .

  . .” Id. The Card Agreements specify that South Dakota law will govern the terms and

  enforcement of the Agreements and that the Agreements are governed by the Federal Arbitration

  Act (“FAA”), 9 U.S.C. § 1, et. seq. See id. at p. 7.

          After opening the Accounts, Plaintiff used the three credit cards. (See Booth Decl. [DE 8-

  1] ¶¶ 7, 11; Ex. 2& 4 to Booth Decl.; Grayot Decl. [DE 8-2] ¶ 7; Ex. 2 to Grayot Decl.).

          Defendant now moves to enforce the Arbitration Agreements and compel arbitration. In

  response, Plaintiff does not deny that she applied for the Accounts, that she received the

  Arbitration Agreements, or that she used the Accounts. Instead, she argues that (1) Defendant

  has not proven that she initialed or signed the agreements and therefore Citibank cannot establish

  there was a “meeting of the minds” over the arbitration provision; (2) Defendant attaches only

  “exemplar” credit card agreements in support of its Motion and not the actual agreement

  received by Plaintiff; and (3) the Arbitration Agreements are unconscionable.




                                                    2
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 3 of 7



  II.     LEGAL STANDARD

          The Federal Arbitration Act (“FAA”) places arbitration agreements on equal footing with

  all other contracts and reflects a “liberal federal policy favoring arbitration.” CompuCredit Corp.

  v. Greenwood, 565 U.S. 95, 98 (2012) (internal quotations & citations omitted). Section 2 of the

  FAA provides that written arbitration agreements in a contract “shall be valid, irrevocable, and

  enforceable, save upon such grounds as exist at law or in equity for the revocation of any

  contract.” 9 U.S.C. § 2. “Consistent with the FAA’s text, courts must rigorously enforce

  arbitration agreements according to their terms.” Walthour v. Chipio Windshield Repair, LLC,

  745 F.3d 1326, 1329–30 (11th Cir. 2014) (internal quotations & citations omitted). Section 4 of

  the FAA allows “a party aggrieved by the alleged failure, neglect, or refusal of another to

  arbitrate under a written agreement for arbitration” to request the court to order arbitration “in

  the manner provided for in such agreement.” 9 U.S.C. § 4. Section 3 mandates that when a

  court concludes an issue is “referable to arbitration under an agreement in writing for such

  arbitration” the court “shall on application of one of the parties stay the trial of the action until

  such arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3.

          The determination of whether a dispute is arbitrable under the Federal Arbitration Act

  (“FAA”) consists of two prongs: “(1) whether the parties agreed to arbitrate the dispute,” and (2)

  “whether ‘legal constraints external to the parties’ agreement foreclosed arbitration.’” Klay v. All

  Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004) (citation omitted). The second step concerns

  whether “Congress has clearly expressed an intention to preclude arbitration of [a] statutory

  claim.” Davis v. S. Energy Homes, Inc., 305 F.3d 1268, 1273 (11th Cir. 2002).

          An arbitration agreement governed by the FAA, like the Arbitration Agreement here, is

  presumed to be valid and enforceable. See Palidino v. Avnet Computer Technologies, Inc., 134




                                                     3
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 4 of 7



  F.3d 1054, 1057 (11th Cir. 1998) (“The FAA creates a presumption in favor of arbitrability”).

  Furthermore, the party resisting arbitration bears the burden of showing that the Arbitration

  Agreement is invalid or does not encompass the claims at issue. Green Tree Fin. Corp.-Ala. v.

  Randolph, 531 U.S. 79, 92 (2000). The Court considers a motion to compel under a summary

  judgment-like standard and may decide the motion as a matter of law where there is no genuine

  dispute of fact. Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016)

  A dispute is not “genuine” if it is unsupported by the evidence; “conclusory allegations without

  specific supporting facts have no probative value.” Id.

  III.    DISCUSSION

          Defendant moves to compel Plaintiff to arbitrate her claims. Defendant’s Motion is

  supported by declarations and exhibits, including exemplars of the actual Card Agreements

  provided to Plaintiff and account statements proving Plaintiff’s use of the cards. In response,

  Plaintiff does not dispute that she received the Arbitration Agreements or that she used the credit

  card accounts. She also does not provide any evidence to refute Defendant’s submissions, relying

  on argument alone. See Chastain v. Robinson- Humphrey Co., 957 F.2d 851, 855 (11th Cir.

  1992) (explaining that a “party cannot place the making of an arbitration agreement in issue

  simply by opining that no agreement exists”). Instead, Plaintiff argues that Defendant has not

  met its burden of establishing that there was a meeting of the minds such that a valid agreement

  to arbitrate exists.

          Whether an enforceable agreement to arbitrate exists is a matter of state contract law. See

  Bazemore, 827 F.3d at 1329; Larsen v. Citibank, FSB, 871 F.3d 1295, 1303 (11th Cir. 2017)

  (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)) (“[C]ourts

  generally . . . should apply ordinary state-law principles that govern the formation of contracts”




                                                   4
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 5 of 7



  in determining whether the parties have agreed to arbitrate.). The Card Agreements contain a

  South Dakota choice of law provision and Plaintiff does not challenge the application of South

  Dakota law beyond her general argument that the Agreements as a whole are not valid. See

  Mazzoni Farms, Inc. v. E.I. DuPont de Nemours & Co., 761 So. 2d 306, 311 (Fla. 2000) (“[I]t is

  incumbent upon the party seeking to avoid enforcement of the [choice of law] provision to show

  that the foreign law contravenes public policy of the forum jurisdiction.”).

         There is no genuine dispute in this case that Defendant mailed the Card Agreements to

  Plaintiff and that she used the Accounts. See Booth Decl. [DE 8-1] ¶¶ 6-11; Grayot Decl. [DE 8-

  2] ¶¶ 6-7.) Under South Dakota law, Plaintiff’s use of the credit cards constitutes her acceptance

  of the Card Agreements’ terms and creates a binding contract. See S.D. Codified Laws § 54-11-9

  (“use of an accepted credit card . . . creates a binding contract between the card holder and the

  card issuer”); Khaliquzzaman v. Equifax Info. Servs. LLC, No. 17-CV-1450, 2018 WL 3825887,

  at *3 (E.D.N.Y. Aug. 10, 2018) (under South Dakota law, plaintiff was bound by the card

  agreements in light of his undisputed use of the cards); Ackerberg v. Citicorp USA, Inc., No.

  C12-03484 SI, 2012 WL 4932618, *3 (N.D. Cal. Oct. 16, 2012) (enforcing Citibank’s arbitration

  agreement where plaintiff failed to opt-out and subsequently used the account); see also

  Bazemore, 827 F.3d at 1332 (“[C]ourts routinely enforce unsigned service contracts—including

  credit card contracts—where the contract is sent to a recipient who thereafter demonstrates his or

  her assent to its terms by using the service provided.”); Krutchik v. Chase Bank USA, N.A., 531

  F. Supp. 2d 1359, 1365 (S.D. Fla. 2008) (failure to follow procedure to opt out and continued use

  of credit card constituted assent to terms of the cardmember agreement). Plaintiff used the

  Accounts and, as such, agreed to the terms of the Card Agreements.

         Plaintiff’s argument that the Card Agreements attached to Defendant’s Motion are merely




                                                   5
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 6 of 7



  exemplars is also unavailing. Courts have concluded that exemplar card accounts are sufficient to

  compel arbitration. See, e.g., Lenkowski v. Citibank, N.A., No. 8:16-cv-03472-CEH-AAS, ECF

  No. 24 at 8 (M.D. Fla. April 18, 2017) (noting that “numerous jurisdictions have compelled

  arbitration based on exemplar arbitration agreements” and compelling arbitration)(citing Carr v.

  Citibank, N.A., No. 15-cv-6993 (SAS), 2015 WL 9598797, at *2 (S.D.N.Y. Dec. 23, 2015)

  (holding that exemplar arbitration agreement for a credit card account was enforceable, even

  despite plaintiff’s denial of receipt)); Drozdowski v. Citibank, Inc., No. 2:15-cv-2786-STA-cgc,

  2016 WL 4544543 (W.D. Tenn. Aug. 31, 2016). Moreover, the exemplar agreements submitted

  here are the same form of agreement provided to Plaintiff and reflect the exact terms of the

  Arbitration Agreements contained therein. (See generally Booth Decl. [DE 8-1]; Grayot Decl.

  [DE 8-2].) Cf. Bazemore, 827 F.3d 1325 (affirming denial of motion to compel arbitration where

  there was uncertainty over the exact terms of the agreements provided to the plaintiff).

         Finally, the Court rejects Plaintiff’s argument that the Arbitration Agreements are

  unconscionable. Plaintiff had the option to opt out of the Arbitration Agreements and did not do

  so. She also continued to use the credit cards after opening the Accounts, demonstrating her

  assent to the Card Agreements’ terms.

  IV.    CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED as follows:

             1. Defendant’s Motion to Compel Arbitration [DE 8] is GRANTED.

             2. This case is STAYED pending the completion of the arbitration proceedings.

             3. The Clerk is directed to CLOSE this case for administrative purposes and DENY

                 any pending motions as moot.




                                                  6
Case 0:18-cv-60977-WPD Document 21 Entered on FLSD Docket 11/05/2018 Page 7 of 7



             4. The parties shall file status reports as to the status of the arbitration on or before

                February 3, 2019 and every ninety (90) days thereafter.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 5th day of November, 2018.




  Copies to:
  All counsel of record




                                                   7
